Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 53 objected is to because of the following informalities:  “first second”  in line 10 should be   --second path--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 48 recite “a first feedback transistor” in line 2 and “a second feedback transistor” in line 3. It’s is unclear to the Examiner which “transistor” applicant refers. In the interest of compact prosecution, Examiner interprets the “transistor” as “resistor”, in light of the specification and drawings.  This interpretation is to be confirmed in the next Office communication by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29, 31 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 20170241807 A1 and Hatakeyama hereinafter.) in view of Chang et al. (US 5130667 A and Chang hereinafter.) further in view of Hart et al. (US 3935540 A and Hart hereinafter.).
Regarding claim 24, Hatakeyama discloses an apparatus [Fig. 4, amplifier circuit], comprising: an amplifier [fig. 4, operational amplifier A3] having a first input [para. 77, inverting input terminal] and a second input [para. 77, non-inverting input terminal]; a first current source [fig. 4, para. 67, current source Ib1]; a first resistor [fig. 4, input resistance Ri2] and a second resistor [fig. 4, input resistance Ri1]; wherein the first current source is coupled to the first input via the first resistor and to the second input via the second resistor [para. 67, 73-74]; a first device [fig. 4, transistor MA2] coupled to the first resistor [para. 67, 70, 74] and a second device [fig. 4, transistor MA1] coupled to the second resistor [para. 67, 70, 73]. Hatakeyama does not explicitly disclose a photodiode coupled between the first device and the second device; a third resistor coupled to the first device and the photodiode  and a fourth resistor coupled to the second device and the photo-diode; and an n-type transistor coupled to the first device via the third resistor and to the second device via the fourth resistor, wherein the first and second devices are to isolate a capacitance of the photodiode from the amplifier.
However, Chang discloses a photodiode [fig. 4, photodetector 50] coupled between the first device [fig. 4, transistor 401a, col 5 lines 12-59] and the second device [fig. 4, transistor 401b, col 5 lines 12-59]; a third resistor [fig. 4, resistor 20a] coupled to the first device and the photodiode [col 5 lines 24-41] and a fourth resistor [fig. 4, 20b, resistor] coupled to the second device and the photo-diode [col 5 lines 24-41]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama to include the teachings of Chang to disclose a wideband transimpedance amplifier utilizing a differential amplifier circuit structure combined with a photodetector for use in an opto-electronic receiver having maximized bandwidth capabilities. Hatakeyama in view of Chang does not explicitly disclose an n-type transistor a second current source coupled to the first device via the third resistor and to the second device via the fourth resistor pair of resistors, wherein the first and second devices are to isolate a capacitance of the photodiode from the amplifier.
However, Hart discloses an n-type transistor [fig. 2, transistor T10 current source, col 3 lines 64-65] coupled to the first device [fig. 2, transistor T8] via the third resistor [fig. 2, 3k resistor] and to the second device [fig. 2, transistor T6] via the fourth resistor [fig. 2, 3k resistor], wherein the first and second devices are to isolate a capacitance of the photodiode from the amplifier [col 2 lines 35-37]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama in view of Chang to include the teachings of Hart to disclose an amplifier with improved accuracy and frequency response by reducing parasitic capacitance of a diode.
Regarding claim 29, Hatakeyama in view of Chang further in view of Hart discloses further wherein the first current source [fig. 4, current source Ib1] comprises a p-type transistor [Hatakeyama, para. 121].
Regarding claim 31, Hatakeyama in view of Chang further in view of Hart discloses further wherein the first device [Hatakeyama, fig. 4, transistor MA2] comprises a first common-gate amplifier [Hatakeyama, para. 69] and the second device [Hatakeyama, fig. 4, transistor MA1] comprises a second common-gate amplifier [Hatakeyama, para. 68].
Regarding claim 44, Hatakeyama in view of Chang further in view of Hart discloses further wherein: 3 Application No.: 16/636,897 Attorney Docket No.: 110350-P119048-PCT-USthe first input [Hatakeyama, fig. 4, inverting input terminal] of the amplifier [Hatakeyama, fig. 4, operational amplifier A3] is coupled to a path [Hatakeyama, fig. 4, node N6] which couples the first resistor [Hatakeyama, fig. 4, input resistance Ri2] to the first device [Hatakeyama, fig. 4, transistor MA2, para. 67, 69, 78]; and the second input [Hatakeyama, fig. 4, non-inverting input terminal] of the amplifier [Hatakeyama, fig. 4, operational amplifier A3] is coupled to a path [Hatakeyama, fig. 4, node N4] which couples the second resistor [Hatakeyama, fig. 4, input resistance Ri1] to the second device [Hatakeyama, fig. 4, transistor MA1, para. 67, 68, 78].
Regarding claim 45, Hatakeyama in view of Chang further in view of Hart discloses further wherein: one side of the photodiode [Chang, fig. 4, photodetector 50] is coupled to a path [Chang, symmetric circuit 101a] which couples the first device [Chang, cascode arrangement of transistors 401a] to the third resistor [Chang, resistor 20a, col 5 lines 24-41]; and another side of the photodiode [Chang, fig. 4, signal detector 50] is coupled to a path [Chang, symmetric circuit 101b] which couples the second device [Chang, cascode arrangement of transistors 401b] to the fourth resistor [Chang, resistor 20b, col 5 lines 24-41].
Regarding claim 46, Hatakeyama in view of Chang further in view of Hart discloses further wherein: the first resistor [Hatakeyama, resistor Ri2], the first device [Hatakeyama, transistor MA2] and the third resistor [Hart, fig. 2, 3K resistor between T8 and T10] are arranged serially in one path which extends from the first current source [Hatakeyama, fig. 4, para. 67 and 70, current source Ib1] to the n-type transistor [Hart, fig. 2, transistor T10]; and the second resistor [Hatakeyama, resistor Ri1], the second device [Hatakeyama, transistor MA1] and the fourth resistor [Hart, fig. 2, 3K resistor between T8 and T6] are arranged serially in another path which extends from the first current source [Hatakeyama, fig. 4, para. 67 and 70, current source Ib1] to the n-type transistor [Hart, fig. 2, transistor T10].
Regarding claim 47, Hatakeyama in view of Chang further in view of Hart discloses further wherein the first device [Chang, fig. 4, a cascode arrangement of transistors 401a] comprises a first cascode [Chang, col 5 lines 30-31] and the second device [Chang, fig. 4, a cascode arrangement of transistors 401b] comprises a second cascode [Chang, col 5 lines 30-31].
Regarding claim 48, Hatakeyama in view of Chang further in view of Hart discloses further wherein the amplifier [Hatakeyama, fig. 4, operational amplifier A3] has a first output [Hatakeyama, fig. 4, non-inverting output terminal of A3] coupled to the first input [Hatakeyama, fig. 4,  inverting input terminal of A3] by a first feedback resistor [Hatakeyama, fig. 4, para. 76, feedback resistance Rf2] and a second output [Hatakeyama, fig. 4, inverting output terminal of A3] coupled to the second input [Hatakeyama, fig. 4, non-inverting input terminal of A3] by a second feedback resistor [Hatakeyama, fig. 4, para. 75, feedback resistance Rf1].
Regarding claim 49, Hatakeyama in view of Chang further in view of Hart discloses further wherein the first input is a negative input terminal [Hatakeyama, fig. 4, para. 77, inverting input terminal of A3] and the second input is a positive input terminal [Hatakeyama, fig. 4, para. 77, non-inverting input terminal of A3].
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Chang further in view of Hart further in view of Sharma et al. (US 20160235313 A1 and Sharma hereinafter.).
Regarding claim 32, Hatakeyama in view of Chang further in view of Hart discloses all the features regarding claim 24 as indicated above. Hatakeyama in view of Chang further in view of Hart does not explicitly disclose wherein the amplifier comprises a trans-impedance amplifier.
However, Sharma discloses wherein the amplifier comprises a trans-impedance amplifier [fig. 7, para. 86, transimpedance amplifier 524]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama in view of Chang further in view of Hart to include the teachings of Sharma to disclose a system for an optical receiver for receiving a signal for use in wearable/portable applications such as fitness tracking.
Claims 33, 35, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Chang.
Regarding claim 33, Hatakeyama discloses an apparatus, comprising: an amplifier [Fig. 4, amplifier circuit] having a first  input [para. 77, inverting input terminal], a second input [para. 77, non-inverting input terminal] and an output [Hatakeyama, fig. 4, non-inverting output terminal of A3]; a feedback resistor [fig. 4, input resistance Ri2] to couple the first input to the output; a first current source [fig. 4, current source Ib1] coupled to the input of amplifier [para. 67]; Hatakeyama does not explicitly disclose a cascode device coupled to the first current source; a transistor coupled serially to the cascode device; and a photodiode coupled to the transistor.
However, Chang discloses a cascode device [cascode arrangement of transistors 401a] coupled to the first current source [Current source 40b, col 5 lines 24-41]; a transistor [FET 30a] coupled serially to the cascode device [col 5 lines 24-41]; and a photodiode [fig. 4, photodetector 50] coupled to the transistor [col 5 lines 24-41]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama to include the teachings of Chang to disclose a wideband transimpedance amplifier utilizing a differential amplifier circuit structure combined with a photodetector for use in an opto-electronic receiver having maximized bandwidth capabilities. 
Regarding claim 35, Hatakeyama in view of Chang discloses further wherein the transistor is grounded [Chang, col 5 line 46].
Regarding claim 50, Hatakeyama in view of Chang discloses further wherein the cascode device [Chang, fig. 4, cascode arrangement of transistors 401a] is arranged in a path which extends from the first current source [Chang, fig. 4, Current source 40b, col 5 lines 24-41] to the transistor [Chang, fig, 4, FET 30a].
Regarding claim 52, Hatakeyama in view of Chang discloses further wherein the input of the amplifier [Hatakeyama, fig. 4, para. 69, 72, inverting input terminal of operational amplifier A3] is coupled to a path which couples the first current source [Hatakeyama, fig. 4, current source Ib1] to the cascode device [Chang, fig. 4, cascode arrangement of transistors 401a].
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama In view of Chang further in view of Hobbs et al. (EP 0480182 A2 and Hobbs hereinafter.).
Regarding claim 51, Hatakeyama in view of Chang discloses all the features regarding claim 33 as indicated above. Hatakeyama in view of Chang does not explicitly disclose wherein the cascode device is to isolate a capacitance of the photodiode from the amplifier.
However, Hobbs discloses [pg. 5] wherein the cascode device [fig. 3, transistor Q3] is to isolate a capacitance of the photodiode [fig. 3, photodiode 210] from the amplifier [fig. 3, trans resistance amplifier A1]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama in view of Chang to include the teachings of Hobbs to disclose an amplifier with improved noise performance.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama In view of Chang further in view of Sharma.
Regarding claim 34, Hatakeyama in view of Chang discloses all the features regarding claim 33 as indicated above. Hatakeyama in view of Chang does not explicitly disclose wherein the amplifier comprises a trans-impedance amplifier.
However, Sharma discloses wherein the amplifier comprises a trans-impedance amplifier [fig. 7, para. 86, transimpedance amplifier 524]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama in view of Chang to include the teachings of Sharma to disclose a system for an optical receiver for receiving a signal for use in wearable/portable applications such as fitness tracking.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Chang further in view of Andersson et al. (US 6844897 B1 and Andersson hereinafter.).
Regarding claim 36, Hatakeyama in view of Chang discloses all the features regarding claim 33 as indicated above. Hatakeyama in view of Chang discloses further wherein the first current source comprises a p-type transistor [Hatakeyama, para 121]. Hatakeyama in view of Chang does not explicitly disclose the transistor comprises an n-type transistor.
However, Anderssson discloses the transistor comprises an n- type transistor. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama in view of Chang to include the teachings of Anderssson to disclose a sensing system with improved dynamic range and impunity to noise.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 8618787 B1 and Quinn hereinafter.) in view of Chang.
Regarding claim 53, Quinn discloses an apparatus, comprising: a first serial path [fig. 3, a first part of amplifier system 300] comprising a p-type transistor [fig. 3, device 115, col 4 lines 41-44], a cascode device [fig. 3, cascode device 125] and a n-type transistor [fig. 3, device 110, col 4 lines 45-46], wherein the cascode device of the first path is coupled between the p-type transistor of the first path and the n-type transistor of the first path [col 7 line 52 – col 8 line 4]; a second serial path [fig. 3, a second part of amplifier system 300] comprising a p-type transistor [fig. 3, device 120, col 4 lines 41-44], a cascode device [fig. 3, cascode device 130] and a n-type transistor [fig. 3, cascode device 225], wherein the cascode device of the second path is coupled between the p-type transistor of the second path and the n-type transistor of the second path [col 5 lines 24-35 and col 9 lines 29-39]; and an amplifier [fig. 3, amplifier 235] having a first input [fig. 3, non-inverting input] coupled to a point on the first path input, which is between the p-type transistor of the first path and the cascode device of the first path [col 10 lines 45-53], and a second input [fig. 3, non-inverting input] coupled to a point on the second path which is between the p-type transistor of the second path and the cascode device of the second path [col 10 lines 45-53]. Quinn does not explicitly disclose a photodiode coupled to the first path between the cascode device of the first path and the n-type transistor of the first path, and to the second path between the cascode device of the second path and the n-type transistor of the first second; 
However, Chang discloses a photodiode [fig. 4, photodetector 50] coupled to the first path [fig. 4, circuit 101a] between the cascode device [fig. 4, 401a, col 5 lines 30-31] of the first path and the n-type transistor [fig. 4, transistor 30a] of the first path, and to the second path [fig. 4, circuit 101b] between the cascode device of the second path [fig. 4, 401a, col 5 lines 37-38] and the n-type transistor of the second path [fig. 4, transistor 30b]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Quinn to include the teachings of Chang to disclose a wideband transimpedance amplifier utilizing a differential amplifier circuit structure combined with a photodetector for use in an opto-electronic receiver having maximized bandwidth capabilities. 
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Chang further in view of Kim et al. (US 20110228624 A1 and Kim hereinafter.).
Regarding claim 54, Quinn in view of Chang discloses all the features regarding claim 53 as indicated above. Quinn in view of Chang discloses further wherein: the p-type transistor in the first path [Quinn, fig. 3, device 115] and the p-type transistor in the second path [Quinn, fig. 3, device 120] are coupled to a power supply voltage [Quinn, col 4 lines 47-56]; Quinn in view of Chang does not explicitly disclose the n-type transistor in the first path and the n-type transistor in the second path are grounded.
However, Kim discloses the n-type transistor [NMOS transistor MN1] in the first path [first path to ground] and the n-type transistor [NMOS transistor MN2] in the second path [second path to ground] are grounded [para. 62]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Quinn in view of Chang to include the teachings of Kim to disclose a system for reducing flow leakage current in a driver circuit.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Chang further in view of Hart.
Regarding claim 55, Quinn in view of Chang discloses all the features regarding claim 53. Quinn in view of Chang does not explicitly disclose wherein the cascode device in the first path and the cascode device in the second path are to isolate a capacitance of the photodiode from the amplifier.
However, Hart discloses wherein the cascode device in the first path [fig. 2, transistor T8] and the cascode device in the second path [fig. 2, transistor T6] are to isolate a capacitance of the photodiode from the amplifier [photodiode 10, col 2 lines 35-37]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama in view of Chang to include the teachings of Hart to disclose an amplifier with improved accuracy and frequency response by reducing parasitic capacitance of a diode.
Claims 56, 57, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Chang further in view of Finlinson et al. (US 20170238826 A1 and Finlinson hereinafter.).
Regarding claim 56, Quinn in view of Chang discloses all the features regarding claim 53 as indicated above. Quinn in view of Chang does not explicitly disclose wherein the photodiode is to detect light from part of a living body [para. 1, 37 and 135], the apparatus further comprising: an intellectual property (IP) block to receive a filtered version of an output of the amplifier and to determine a heart rate of the living body according to the output of the amplifier [para. 135].
However, Finlinson discloses wherein the photodiode [photodiode 203] is to detect light from part of a living body [para. 1, 37 and 135], the apparatus further comprising: an intellectual property (IP) block [Intellectual Property (IP) block(s), of Processor 209] to receive a filtered version of an output of the amplifier and to determine a heart rate of the living body according to the output of the amplifier [para. 135]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hatakeyama in view of Chang to include the teachings of Finlinson to disclose a system for quick and robust acquisition of cardiac waveforms from photodiodes using photoplethysmography or photoplethysmogram (PPG).
Regarding claim 57, Quinn in view of Chang further in view of Finlinson discloses further wherein further comprising a light source driver, wherein the IP block is to adjust an intensity of light emitted by the light source by controlling the light source driver [Finlinson, para. 135].
	Regarding claim 58, Quinn in view of Chang further in view of Finlinson discloses further wherein further comprising: a level shifter [Finlinson, fig. 2, level shifter 205] to level shift the output of the amplifier to a lower voltage level [Finlinson, fig. 2, para. 134, Amplifier with Offset Cancellation Block 204]; a track-and-hold circuit [Finlinson, fig. 2, Track and Hold circuit 206] to track the level-shifted output voltage and then to hold it [para. 134]; a gain stage with a low pass filter [Finlinson, fig. 2, Gain + low pass filter 207], wherein the gain stage is to amplify the output of the track-and-hold circuit and is to filter the amplified output [Finlinson, para. 134]; and an analog-to-digital converter [Finlinson, Analog-to-Digital Converter (ADC) 208] to convert the filtered amplified output to a digital representation, which is the filtered version of the output of the amplifier received at the IP block [Finlinson, para. 135].
Response to Arguments
Applicant’s arguments with respect to claims 24, 29, 31-36, 44-49 and 53-58 have been considered but are moot because the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/            Examiner, Art Unit 2842                                                                                                                                                                                            
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842